FILED
                            NOT FOR PUBLICATION                                JUN 17 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 12-10260

               Plaintiff - Appellee,               D.C. No. 4:11-cr-04096-JGZ

  v.
                                                   MEMORANDUM*
BERLAIN GALVEZ-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted June 10, 2013**

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Berlain Galvez-Lopez appeals from the district court’s judgment and

challenges his jury-trial conviction and 60-month sentence for three counts of

bringing in an illegal alien for profit, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Galvez-Lopez’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Galvez-Lopez has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                            2                                    12-10260